Title: From John Adams to Elbridge Gerry, 4 July 1814
From: Adams, John
To: Gerry, Elbridge



My dear Friend
Quincy July 4th. 1814

I have received your kind letter of the 30th. of June, with emotions which it would be in vain for me to attempt to describe. My attendance at Lexington is out of all question; the state of my health renders it both morally and physically impossible.
I dare not express even to you, in a confidential private letter, my recollections, my reflections my feelings, or opinions, on this day, and these times.
Five and forty years ago, when my terrible news arrived from England, of their hostile designs, against our liberties, when the people gaping, and staring, pale and trembling asked me “What I thought of the news” my invariable answer was “the worse the better”
Nothing ever did arouse this people but the last and extremest, expression, and exertion of the contempt, the malice and vengeance of Great Britain; and this in my opinion we shall soon see and feel.
My Son, just beginning to be convalescent, from a very severe and dangerous sickness, which has reduced him very low has gone to Rhode Island for his health. your invariable friend
John Adams.